Title: IV. Joseph Anderson to the President, 1 March 1791
From: Anderson, Joseph
To: Washington, George



Sir
Pha. 1st March 1791

I take the liberty of inclosing to Your Excellency, a letter I receiv’d from Mr. Vining, in answer to One, I adress’d to him, on the Subject of a letter he a few days since Receivd from Mr. Jaquet. By which Your Excellency will see that Mr. Jaquet is Contradicted in what he has said in his letter to Mr. Vining, and that by a person who wrote the Certificate, and attested it. The Certificate had for its basis, an Original Receipt, and Contains only a State of facts, Contained in that Receipt. The Receipt being at too great a distance to Obtain speedily, the Certificate was ask’d. With Respect to what Major Bush Says, Concerning his Considering the additional Contract, as a Consequence Rather than a Condition of my appointment, I wou’d beg leave to Observe That I agreed with Mr. Jaquet, as I had rather have the Land Warrants he Receiv’d of me, at the prices he receiv’d them, than the money, that if he wou’d Keep them, I wou’d impower my friend Major Bush, to purchase them of him, for my use, and that to Enable him to do it, I wou’d impower Major Bush to Receive Money to my use for that purpose. Your Excellency will please to Observe, that Mr. Vining says, in his letter, that Major Bush mention’d, I had not given Jaquet any Power of Attorney to receive part of my Sallary in Case I Shou’d recieve the appointment, which he says he believes Jaquet had mentiond in his letter—meaning that I had given him such power.
Upon the whole, Your Excellency will I trust, see this business, in its true point of View, and that in the Circumstance of my agreeing to purchase the land Warrants of Major Jaquet, at the price he Receivd them of me, was neither a Deviation from Principal  nor integrity, But Compatible with duty to myself, the Warrants being worth more to me at this period, than what he allowed me for them. In further Support of my Private Character, I beg leave to present a letter, to your Excellency, from a Gentleman now of this City, who has Known me and my family from an early period of my life. His Character is well know[n] to Both Mr. Read and Mr. Vining.—I am Sir with Very great Respect your very Obedt. Servt.

Jos Anderson

